UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 FIRMA HOLDINGS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 181 N. Arroyo Grande Blvd. STW 140B Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May 20, 2015, the Company had 100,845,696 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Marketing Risk 20 Item 4.Controls and Procedures 20 PART II - OTHER INFORMATION Item 1.Legal Proceedings 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 4.Mine Safety Disclosures 21 Item 5.Other Information 21 Item 6.Exhibits 21 SIGNATURES 22 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FIRMA HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2 THE THREE MONTHS ENDED MARCH 31, 2 3 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2015 December 31, 2014 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Note receivable Prepaid assets Assets held for disposal, net - Due from related parties Other current assets Total current assets Property, plant, equipment, mine development and land, net Intellectual property Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Convertible notes payable, net Total current liabilities Notes payable, non-current portion Total liabilities Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 100,845,696 and 94,032,340 shares Additional paid-in capital Common stock payable Accumulated deficit ) Accumulated other comprehensive income Total Firma Holdings stockholders’ equity ) Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements. 4 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three Months Ended March 31, Mining revenues $
